Citation Nr: 1500339	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  09-28 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

2.  Entitlement to service connection for left carpal tunnel syndrome (CTS).

3.  Entitlement to service connection for right CTS.

4.  Entitlement to service connection for residuals of a vasectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1986 to September 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and September 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In February 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of the hearing is of record. 

The Board remanded the case for further action by the originating agency in October 2011.  The case has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's GERD is etiologically related to active duty service.

2.  The Veteran does not have left CTS.

3.  The Veteran does not have right CTS.

4.  The Veteran does not have a chronic residual disability from an in-service vasectomy. 





CONCLUSIONS OF LAW

1.  Service connection for GERD is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  Left CTS was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

3.  Right CTS was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

4.  Residuals of a vasectomy were not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


GERD

The Veteran contends that service connection is warranted for GERD as it was incurred during military service.  Treatment records dating from active duty service document diagnoses of acute gastroenteritis in March 1988 and GERD in June 2007.  The May 2007 retirement examination lists dyspepsia as an active problem.   The post-service evidence also includes the Veteran's complaints of acid reflux and a finding of GERD in December 2007, three months after the Veteran's discharge. Thus, the first two elements of service connection-a current disability and in-service injury-are established.  

The record also establishes a nexus between the current disability and post-service injuries.  The Veteran testified in February 2011 that he was treated for GERD during service and has continued to experience symptoms of the disability.  The Veteran is competent to report symptoms of GERD, to include their onset and continuation since service.  The Board finds that his reports are credible in light of the contents of the service and post-service records.  The Board therefore finds that the claimed disability had its onset during active duty and service connection is warranted. 




Bilateral CTS and Residuals of a Vasectomy

The Veteran contends that service connection is warranted for CTS of both upper extremities and residuals of an in-service vasectomy.  Although service records document the Veteran's vasectomy surgery and isolated complaints of wrist and hand pain, the evidence does not establish the presence of current chronic disabilities or residuals of any of the in-service injuries. 

Service records document several injuries pertinent to the current claims.  During active duty, the Veteran underwent a voluntary bilateral vasectomy in March 1997.  Two days after the procedure he experienced only minimal pain and swelling and was found to be "doing very well."  One week after surgery he reported having burning in the scrotal sac and pulling in the right groin, but a physical examination was normal.  The Veteran was provided Motrin and advised to ice the area.  No other treatment related to the vasectomy is noted in the service records and the May 2007 retirement examination report does not document any genitourinary abnormalities or complaints.  

The Veteran was also diagnosed with right wrist tendonitis in February 1996.  He was treated with a wrist splint and painkillers.  Seven years later, in May 2003, the Veteran complained of left wrist pain when lifting objects.  The only diagnosis was left wrist pain and he was advised to ice the joint.  The May 2007 retirement examination report does not include tendonitis or wrist pain as active problems and no wrist, arm, or neurological problems were diagnosed.  The Veteran reported experiencing right CTS on the May 2007 report of medical assessment, but also stated that it was controlled with a wrist brace.  

Although service records document a vasectomy and wrist pain during service, the evidence does not establish that the injuries resulted in chronic residual disabilities.  The Veteran complained of CTS on the May 2007 retirement medical assessment, but the accompanying retirement examination shows that the Veteran's relevant systems were all normal upon physical examination and no chronic neurological or genitourinary conditions or injuries were identified.  Furthermore, the incurrence of acute injuries during a period of service many years before receipt of the Veteran's claims for service connection is not by itself sufficient to establish the presence of current disabilities.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.").  The most recent in-service medical finding pertaining to the disabilities on appeal dates from May 2003, four years before the Veteran's retirement, and is not sufficient to establish a current chronic disability.

The post-service medical evidence also does not establish the presence of the chronic disabilities claimed by the Veteran.  He has not undergone any treatment for the conditions on appeal, and testified in February 2011 that he has not sought any post-service medical care for CTS or residuals of a vasectomy.  The Veteran did not complain of any wrist, arm, or reproductive conditions at a VA contract examination in February 2008 and physical examination of the extremities, neurological system, and genitals was normal.  

The Board has considered whether the Veteran's lay statements are adequate to establish the presence of current disabilities.  He testified in February 2011 that he has experienced wrist pain with writing and typing since 1998 and has residuals of a vasectomy described as occurring "mainly in the intimacy area."  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In this case, the Board finds that the Veteran is not competent to diagnose the presence of CTS and has not provided a sufficient description of his symptoms to permit the Board to conclude that CTS or chronic vasectomy residuals exist.  He is competent to identify and explain the symptoms that he observes and experiences, but the disabilities on appeal require more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  CTS is a neurological condition of the upper extremities that requires specialized training (and objective tests such as a nerve conduction study) to properly diagnose.  Additionally, the Veteran's reports regarding residuals of a vasectomy are general and vague; his testimony in February 2011 was extremely limited and does not provide an adequate description of his symptoms.  The Board acknowledges that the Veteran may be reluctant to provide specifics of his symptoms in light of the personal nature of the claimed disability, but the finding of current chronic disability based on lay statements by necessity requires a certain level of detail in the statements.  The Board also finds the Veteran's lay reports regarding both CTS and residuals of a vasectomy are outweighed by the medical evidence weighing against the claims.  The determinative issue in this case (i.e. whether the Veteran manifests chronic disabilities) involves a medical diagnosis and there must be competent medical evidence to the effect that the claims are plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As noted above, the Veteran testified that he has never sought treatment for the claimed conditions and post-service treatment records do not document any complaints related to CTS or the in-service vasectomy.  The Veteran's systems were normal at the May 2007 retirement examination and February 2008 VA contract examination.  Furthermore, he has not cooperated with VA's recent attempts to provide VA examinations specifically addressing the nature and etiology of the claimed CTS and vasectomy residuals.  

Thus, the weight of the evidence is against a finding of any current and chronic disabilities due to the acute findings of tendonitis, wrist pain, and a bilateral vasectomy during active duty service.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims for service connection and they are denied. 


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claim for entitlement to service connection for GERD, VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  

With respect to the claims for entitlement to service connection for CTS and residuals of a vasectomy, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in October 2007 and July 2008 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the notification letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  

In its October 2011 remand, the Board ordered that the Veteran should be provided VA examinations to determine the nature and etiology of the claimed bilateral CTS and residuals of a vasectomy.  The examinations were scheduled for October 24, 2011, but were cancelled when VA learned the Veteran was working in Afghanistan as a government contractor.  In November 2011, he requested that VA delay rescheduling of the examinations until after May 2012 when he would return to Oklahoma.  VA granted the request and in June 2012 notified the Veteran that the VA examinations would be rescheduled; however, the Veteran failed to report for the examinations.  His wife informed VA that the Veteran was still in Afghanistan and his return date was unknown.  An August 2012 letter asked the Veteran to inform VA when he would be able to report for an examination, but no response to this request was received.  In November 2012, VA attempted to contact the Veteran by telephone with no reply.  His representative informed VA that the Veteran was back in the United States, but was planning to go on vacation with his family before addressing any examination requirements.  Since that time, over two years ago, the Veteran has not contacted VA to report that he was willing to report for an examination.  

VA has made reasonable efforts to provide an examination at a time and place convenient to the Veteran, but has not met with full cooperation from the Veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992) (it is the responsibility of Veterans to cooperate with VA).  In any event, the Veteran failed to appear for his scheduled VA examinations in June 2012.  When a claimant fails without good cause to report for a necessary examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a), (b).  Examples of good cause include the illness or hospitalization of the claimant, the death of an immediate family member, etc.  Id.  The Veteran was living and working overseas at the time of the June 2012 VA examinations, but did not inform VA of his whereabouts or request additional rescheduling of the examinations.  He has also been nonresponsive to VA's attempts to reschedule the examinations.  The Board therefore finds that the Veteran has not provided good cause for his failure to appear and has proceeded with a decision in this case based on the evidence currently of record.  

The Board finds that VA has also complied with the other remand orders of the Board.  In response to the Board's October 2011 remand, the Veteran was contacted in an October 2011 letter and asked to identify all private and VA health care providers who have treated the disabilities on appeal.  No response to this letter was received.  The case was then readjudicated in a November 2012 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for GERD is granted.  

Entitlement to service connection for left CTS is denied.

Entitlement to service connection for right CTS is denied.

Entitlement to service connection for residuals of a vasectomy is denied.  




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


